 1   Gail Ivens (Bar No. 116806)
     Attorney-at-Law
 2   P.O. Box 664
     King City, CA 93930
 3   Tel.: (213) 247-5282
     Email: g.ivens.attorney@gmail.com
 4
     Counsel for Defendant
 5   Roy Allen Green

 6
                               UNITED STATES DISTRICT COURT
 7                            EASTERN DISTRICT OF CALIFORNIA
 8

 9    UNITED STATES OF AMERICA,                1:00-CR-05339-1-NONE
10               Plaintiff,                    ORDER
11         v.
12    ROY ALLEN GREEN,
13               Defendant.
14

15

16         On July 6, 2021, Defendant Green requested a 60-day extension of time to file any

17   supplement to his pro se motion for compassionate release.

18         Good cause appearing, defendant’s request for an extension is granted. The new date

19   for filing any supplement is now September 7, 2021.

20
21   IT IS SO ORDERED.

22      Dated:    July 7, 2021
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
